DETAILED ACTION
This is an office action on the merits in response to the communication filed on 9/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-3 are pending and are considered in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The claim(s) at issue are not written in conformance with the US-style format; the claims’ language appear to be a literal transaction into English from a foreign document and are replete with grammatical and idiomatic errors.  Moreover, the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.   

Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites element “a warehouse receipt draft” in “automatic mode the warehouse generates a warehouse receipt draft in the WMS communication…”, however there are other instances where “a warehouse receipt draft” is repeatedly recited again in other parts of the claim, for example “…Or the warehouse creates a warehouse receipt draft, entering in manual mode…” .  There is insufficient antecedent basis for this limitation in the claim.  Similarly, there are many other instances in claim 1 that “inherit the same insufficient antecedent basis” issue, for examples: warehouse receipt; the warehouse device; the client’s wallet; the electronic digital signature; etc.  Further in claim 2, “the new data set”; “the new warehouse receipt number”; etc, and in claim 3, “a third party”; “agreement system package”; etc.  Clarifications and corrections are required.  
Further, claim 1 recites “a warehouse receipt” and “a warehouse receipt draft”, it is unclear how one distinguish from the other one.  It seems like the term “a warehouse receipt” and “a warehouse receipt draft” are interchangeably loosely used throughout the claim.  Similarly to claim 1 and 3 on “platform's user agreements in the agreement system unit” and “agreement system package”.  Clarification is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is drafted as a dependent claim, but it is not clear which limitation does claim 2 depends upon.  Further, claim 3 is system device claim, but it looks like that it is drafted as being dependent on claim 1, which is a method claim, therefore clarification is required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Examiner Notes
As of the date this office action is issued, the closet prior arts that examiner can find are: 1) US20180130050; 2) CN107301522A; 3) CN107274139A; 4) WO2019010068; 5) WO2004063904.  Examiner suggests Applicant rewrite the claims (see 112 rejections above) to make it in conformance with the standard US-style claim format.  Future proposed amendment by the Applicant require to fully capture 
The references above, cited but not relied on, along with other references including non-patent literature fail to teach the claimed limitation; especially the scope as defined by the specification and highlighted above in the Office Action.

Below are the breakdown of the limitation of claim 1:
warehouse, client and creditor are connected to the platform by signing the platform's user agreements in the agreement system unit, 
after which users are able to sign up on the platform and users enter their personal data through the platform's WEB interface, then the platform operator's server creates in the platform's WEB-interface the personal account of warehouse, personal account of client and personal account of creditor and assigns users unique identification data for access in the generated personal account, 
while the data entered during signing up, as well as the generated identification numbers, are transferred to the user data storage unit, 
after that the warehouse is able to download the program via the Internet, as a result the WMS communication unit is placed on the warehouse device, 
after that the client submits an offline application to the warehouse on the need to issue a warehouse receipt, then in automatic mode the warehouse generates a warehouse receipt draft in the WMS communication unit reflecting all parameters of goods and information previously provided by the client during signing up, as well as during the preparation of offline application, then the warehouse initiates the issue of the warehouse receipt: 
through the WMS communication unit or by transmitting information in automatic mode via the Internet to the platform operator's server to the warehouse receipt issue and storage unit; 

 entering in manual mode all goods parameters and information previously entered by the client during registration, as well as when filling out an offline application, then the warehouse sends this data through the incoming user's request processing unit to the warehouse receipt issue and storage unit;
then the platform starts issuing a warehouse receipt in the warehouse receipt issue and storage unit consisting of: assigning the number of the warehouse receipt to the set of entered data and warehouse receipt issue date corresponding to the current date and time set on the platform operator's server, 
then the warehouse receipt issue and storage unit generates the warehouse receipt draft and sends it to the warehouse personal account for signing, 
then the warehouse signs the warehouse receipt draft with the warehouse EDS, and at the time of signing the warehouse receipt with the warehouse EDS, 
the platform verifies the EDS through the WMS communication unit, which in turn exchanges data with the user data storage unit to confirm the correspondence of this EDS to the specific warehouse, and 
if the electronic digital signature is confirmed, a warehouse receipt is generated, and 
if the EDS is confirmed the warehouse receipt is generated and the platform operator's server calculates the hash function for the signed warehouse receipt in the blockchain interaction unit, then the blockchain interaction unit generates and assigns tokens for a warehouse receipt, and at the time of generation and assignment of tokens the blockchain interaction unit automatically creates the client's wallet in the blockchain, after which the blockchain interaction unit places the token in the client's wallet; 
The warehouse receipt issue and storage unit sends the signed electronic version with electronic version of digital signature through the incoming user's request processing unit to the users: client, creditor and warehouse; 
then the client selects through the platform WEB-interface and incoming user's request processing unit from the list of available creditors the one to whom he intends to transfer the warehouse receipt as 
after the client repays the loan, the creditor transfers the warehouse receipt to the client in his personal account via the platform's WEB interface and through the incoming user's request processing unit and warehouse receipt issue and storage unit, and the creditor selects from the list of available clients the one to whom he should return the warehouse receipt, and signs the EDS need for this transfer, and at the time of signing the warehouse receipt EDS the user data storage unit verifies the correspondence of this EDS to a specific user, and after the transfer of the warehouse receipt to the client, the blockchain automatically transfers the warehouse receipt tokens from the creditor's wallet to the client's wallet through the blockchain interaction unit and records the date and time of the transaction in the blockchain, then the platform sends the signed electronic version of the warehouse receipt with electronic versions of digital warehouse, client and creditor signatures by e-mail to users, then in order to redeem the 
At the moment of the first token placement in the warehouse wallet, the blockchain interaction unit in automatic mode creates an archive wallet in which irrevocably places any token of the settled warehouse receipt that is in the warehouse wallet; 
When the token is in the client's wallet the client sends electronic copies of the warehouse receipt and corresponding confirmation links to the blockchain by e-mail without creating the EDS in order to demonstrate the warehouse receipt to a third party.

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           3/21/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685